DETAILED ACTION
	Claims 1-20 are pending. Claims 1-18 have been amended and claims 19 and 20 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-14, 26-28, and 33-38 of U.S. Patent No. 9,809,748. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to a polymerizable compound. Formula (I) of ‘748 when defined as: R1 denotes H, m denotes 1, k denotes 1, A3 denotes cyclohexane-1,4-diyl (claim 28 of ‘748) or 1,4-cyclohexenylene (claim 35 of ‘748), Z3 denotes a single bond, A2 denotes 1,4-phenylene monosubstituted by a group L which denotes a straight-chain alkyl having up to 25 C atoms, n denotes 0, A1 denotes 1,4-phenylene polysubstituted by a group –Sp-P where Sp denotes a single bond and P denotes acrylate, and Ra denotes an anchor 
    PNG
    media_image1.png
    61
    236
    media_image1.png
    Greyscale
(claim 12 of ‘748) encompasses formula I of instant claims 16 and 20 when R1 denotes an alkyl radical having 1 to 8 C atoms, A1 denotes 
    PNG
    media_image2.png
    53
    71
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    54
    144
    media_image3.png
    Greyscale
, Z1 and Z2 denote single bonds, p2 denotes 0, 1, 2 or 3, r2 denotes 1, 2 or 3, whereas p2+r2≤4, p1 denotes 2 or 3, P denotes a polymerisable group, Sp denotes a spacer group or a single bond, r1 denotes 0, 1, 2 or 3, whereas p1+r1≤4, and Ra denotes 
    PNG
    media_image4.png
    31
    111
    media_image4.png
    Greyscale
 where n is 2 or 
    PNG
    media_image5.png
    92
    183
    media_image5.png
    Greyscale
 where R2 denotes H respectively. Claim 5 of ‘748 recites formula IB 
    PNG
    media_image6.png
    102
    277
    media_image6.png
    Greyscale
 which, when defined as: R1 is a straight-chain alkyl having 1 to 25 C atoms, p3 is 0, r3 is 0, Z3 is a single bond, r2 is 1, 2 or 3 where L is a straight-chain alkyl having up to 25 C atoms, p2 is 0, n is 0, r1 is 0, p1 is 1, 2 or 3 where each Sp are single bonds and each P are polymerizable groups, and Ra denotes an anchor group of formula 
    PNG
    media_image7.png
    81
    207
    media_image7.png
    Greyscale
where o denotes 0 or 1, when o is 1 p denotes 1, Sp1, Spb, and Spc are spacer groups, and X1 is OH also encompasses formula I of instant claim 16 when R1 denotes an alkyl 
    PNG
    media_image2.png
    53
    71
    media_image2.png
    Greyscale
, Z1 and Z2 denote single bonds, p2 denotes 0, 1, 2 or 3, r2 denotes 1, 2 or 3, whereas p2+r2≤4, p1 denotes 1, 2 or 3, P denotes a polymerisable group, Sp denotes a spacer group or a single bond, r1 denotes 0, 1, 2 or 3, whereas p1+r1≤4, and Ra denotes 
    PNG
    media_image4.png
    31
    111
    media_image4.png
    Greyscale
 where n is 2 or 
    PNG
    media_image5.png
    92
    183
    media_image5.png
    Greyscale
 where R2 denotes H respectively. Claim 9 of ‘748 recites formula 
    PNG
    media_image8.png
    105
    334
    media_image8.png
    Greyscale
 which, when defined as: R1 is a straight-chain alkyl having 1 to 25 C atoms, r3 is 0, Z3 is a single bond, r2 is 1 where L is a straight-chain alkyl having up to 25 C atoms, n is 0, Sp are each single bonds, P are each polymerizable groups, and Ra denotes an anchor group of formula 
    PNG
    media_image7.png
    81
    207
    media_image7.png
    Greyscale
where o denotes 0 or 1, when o is 1 p denotes 1, Sp1, Spb, and Spc are spacer groups, and X1 is OH also encompasses formula I of instant claim 16 when R1 denotes an alkyl radical having 1 to 8 C atoms, A1 denotes 
    PNG
    media_image2.png
    53
    71
    media_image2.png
    Greyscale
, Z1 and Z2 denote single bonds, p2 denotes 0, 1, 2 or 3, r2 denotes 1, 2 or 3, whereas p2+r2≤4, p1 denotes 2, P denotes a polymerisable group, Sp denotes a spacer group or a single bond, r1 denotes 0, 1, 2 or 3, whereas p1+r1≤4, and Ra denotes 
    PNG
    media_image4.png
    31
    111
    media_image4.png
    Greyscale
 where n is 2 or 
    PNG
    media_image5.png
    92
    183
    media_image5.png
    Greyscale
 where R2 denotes H respectively. Claim 34 of ‘748 recites 
    PNG
    media_image9.png
    103
    269
    media_image9.png
    Greyscale
 which, when defined as: R1 is a straight-chain alkyl having 1 to 25 C atoms, L is a straight-chain alkyl having up to 25 C atoms, Sp are each single bonds, P are each polymerizable groups, and Ra denotes an anchor group of formula 
    PNG
    media_image7.png
    81
    207
    media_image7.png
    Greyscale
where o denotes 0 or 1, when o is 1 p denotes 1, Sp1, Spb, and Spc are spacer groups, and X1 is OH also encompasses formula I of instant claim 16 when R1 denotes an alkyl radical having 1 to 8 C atoms, A1 denotes 
    PNG
    media_image2.png
    53
    71
    media_image2.png
    Greyscale
, Z1 and Z2 denote single bonds, p2 denotes 0, 1, 2 or 3, r2 denotes 1, 2 or 3, whereas p2+r2≤4, p1 denotes 2 or 3, P denotes a polymerisable group, Sp denotes a spacer group or a single bond, r1 denotes 0, 1, 2 or 3, whereas p1+r1≤4, and Ra denotes 
    PNG
    media_image4.png
    31
    111
    media_image4.png
    Greyscale
 where n is 2 or 
    PNG
    media_image5.png
    92
    183
    media_image5.png
    Greyscale
 where R2 denotes H respectively. Both the instant claims and patented claims recite open claim language; .
Claims 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-14, 26-28, 35-40, and 43-58 of U.S. Patent No. 10,513,657. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to a polymerizable compound. Formula I of ‘657 when defined as: R1 is n-pentyl, m is 1, A3 is trans-1,4-cyclohexylene (claim 2 of ‘657) or 1,4-cyclohexenylene (claim 52 of ‘657), Z3 is a single bond, k is 1, A2 is 1,4-phenylene monosubstituted by L which is a straight-chain alkyl having 1 to 25 C atoms, n is 0, A1 is 1,4-phenylene mono- or polysubstituted by –Sp-P where Sp is a spacer group, and P is methacrylate, and Ra is 
    PNG
    media_image10.png
    47
    140
    media_image10.png
    Greyscale
 or 
    PNG
    media_image11.png
    102
    190
    media_image11.png
    Greyscale
 or –O-CH2CH2CH2OH encompasses formula I of instant claims 16 and 20 when R1 denotes an alkyl radical having 5 C atoms, A1 denotes 
    PNG
    media_image2.png
    53
    71
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    54
    144
    media_image3.png
    Greyscale
, Z1 and Z2 denote single bonds, p2 denotes 0, and r2 denotes 1, whereas p2+r2≤4, p1 denotes 1, P denotes a polymerisable group, Sp denotes a single bond, r1 denotes 0, whereas p1+r1≤4, and Ra denotes 
    PNG
    media_image5.png
    92
    183
    media_image5.png
    Greyscale
 where R2 denotes H or 
    PNG
    media_image4.png
    31
    111
    media_image4.png
    Greyscale
 where n 
    PNG
    media_image6.png
    102
    277
    media_image6.png
    Greyscale
 which, when defined as: R1 is a straight-chain alkyl having 1 to 25 C atoms, p3 is 0, r3 is 0, Z3 is a single bond, r2 is 1, 2 or 3 where L is a straight-chain alkyl having up to 25 C atoms, p2 is 0, n is 0, r1 is 0, p1 is 1, 2 or 3 where each Sp are single bonds and each P are polymerizable groups, and Ra denotes an anchor group of formula 
    PNG
    media_image7.png
    81
    207
    media_image7.png
    Greyscale
where o denotes 0 or 1, when o is 1 p denotes 1, Sp1, Spb, and Spc are spacer groups, and X1 is OH also encompasses formula I of instant claim 16 when R1 denotes an alkyl radical having 1 to 8 C atoms, A1 denotes 
    PNG
    media_image2.png
    53
    71
    media_image2.png
    Greyscale
, Z1 and Z2 denote single bonds, p2 denotes 0, 1, 2 or 3, r2 denotes 1, 2 or 3, whereas p2+r2≤4, p1 denotes 1, 2 or 3, P denotes a polymerisable group, Sp denotes a spacer group or a single bond, r1 denotes 0, 1, 2 or 3, whereas p1+r1≤4, and Ra denotes 
    PNG
    media_image4.png
    31
    111
    media_image4.png
    Greyscale
 where n is 2 or 
    PNG
    media_image5.png
    92
    183
    media_image5.png
    Greyscale
 where R2 denotes H respectively. Claim 9 of ‘657 recites formula 
    PNG
    media_image8.png
    105
    334
    media_image8.png
    Greyscale
 which, when defined as: R1 is a 
    PNG
    media_image7.png
    81
    207
    media_image7.png
    Greyscale
where o denotes 0 or 1, when o is 1 p denotes 1, Sp1, Spb, and Spc are spacer groups, and X1 is OH also encompasses formula I of instant claim 16 when R1 denotes an alkyl radical having 1 to 8 C atoms, A1 denotes 
    PNG
    media_image2.png
    53
    71
    media_image2.png
    Greyscale
, Z1 and Z2 denote single bonds, p2 denotes 0, 1, 2 or 3, r2 denotes 1, 2 or 3, whereas p2+r2≤4, p1 denotes 2, P denotes a polymerisable group, Sp denotes a spacer group or a single bond, r1 denotes 0, 1, 2 or 3, whereas p1+r1≤4, and Ra denotes 
    PNG
    media_image4.png
    31
    111
    media_image4.png
    Greyscale
 where n is 2 or 
    PNG
    media_image5.png
    92
    183
    media_image5.png
    Greyscale
 where R2 denotes H respectively. Claim 58 of ‘657 recites 
    PNG
    media_image9.png
    103
    269
    media_image9.png
    Greyscale
 which, when defined as: R1 is a straight-chain alkyl having 1 to 25 C atoms, L is a straight-chain alkyl having up to 25 C atoms, Sp are each single bonds, P are each polymerizable groups, and Ra denotes an anchor group of formula 
    PNG
    media_image7.png
    81
    207
    media_image7.png
    Greyscale
where o denotes 0 or 1, when o is 1 p denotes 1, Sp1, Spb, and Spc are spacer groups, and X1 is OH also encompasses formula I of instant claim 16 when R1 denotes an alkyl radical having 1 to 8 C atoms, A1 denotes 
    PNG
    media_image2.png
    53
    71
    media_image2.png
    Greyscale
, Z1 and Z2 denote single bonds, p2 denotes 0, 1, 2 or 3, r2 denotes 1, 2 or 3, whereas p2+r2≤4, p1 denotes 2 or 3, P denotes a polymerisable group, Sp denotes a spacer group or a single bond, r1 denotes 0, 1, 2 or 3, whereas p1+r1≤4, and Ra denotes 
    PNG
    media_image4.png
    31
    111
    media_image4.png
    Greyscale
 where n is 2 or 
    PNG
    media_image5.png
    92
    183
    media_image5.png
    Greyscale
 where R2 denotes H respectively. Both the instant claims and patent claims recite open claim language; therefore, it would have been obvious that all defined groups are inclusive of both the patented and instantly claimed invention.
Claims 16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 23-27 of copending Application No. 15/512,940 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending claims are directed to a polymerizable compound and LC media comprising at least two polymerizable compounds. Formula I of ‘940, specifically formula I* when defined as: R1 denotes an alkyl radical having 1 to 8 C atoms, n denotes 1, A1 denotes 
    PNG
    media_image2.png
    53
    71
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    54
    144
    media_image3.png
    Greyscale
, Z1 and Z2 in each case, denotes a single bond, L1 and 
    PNG
    media_image2.png
    53
    71
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    54
    144
    media_image3.png
    Greyscale
, Z1 and Z2 denote single bonds, p2 denotes 0, 1, 2 or 3, r2 denotes 1, 2 or 3, whereas p2+r2≤4, p1 denotes 2 or 3, P denotes a polymerisable group, Sp denotes a spacer group or a single bond, r1 denotes 0, 1, 2 or 3, whereas p1+r1≤4, and Ra denotes 
    PNG
    media_image5.png
    92
    183
    media_image5.png
    Greyscale
 where R2 denotes H. Claim 3 of ‘940 recites formula I-E and I-F 
    PNG
    media_image12.png
    271
    551
    media_image12.png
    Greyscale
 which, when defined as: R1 is a straight-chain alkyl having 1 to 25 C atoms, Z1 and Z2 are single bonds, r2 is 1 where L2 is a straight-chain alkyl having up to 25 C atoms, r1 is 0, 2, 3 or 3, Sp are each single bonds, P are each polymerizable groups, and Ra denotes 
    PNG
    media_image13.png
    90
    192
    media_image13.png
    Greyscale
 where m is 1 and R2 denotes H encompasses formula I of instant claim 16 when R1 denotes an alkyl radical having 1 to 8 C atoms, A1 denotes 
    PNG
    media_image2.png
    53
    71
    media_image2.png
    Greyscale
, Z1 and Z2 denote single bonds, p2 denotes 0, r2 denotes 1, L2 is a straight-chain alkyl having 1 to 5 C atoms, whereas p2+r2≤4, p1 denotes 1 or 2 respectively, P denotes a polymerisable group, Sp denotes a spacer group or a single bond, r1 denotes 0, 1, 2 or 3, whereas p1+r1≤4, and Ra denotes 
    PNG
    media_image5.png
    92
    183
    media_image5.png
    Greyscale
 where R2 denotes H. Claim 4 of ‘940 recites formula I-16 to I-30 which, when defined as: R1 is a straight-chain alkyl having 1 to 25 C atoms, L1 and L2 are straight-chain alkyl having up to 25 C atoms, Sp are each single bonds, P are each polymerizable groups, and Ra denotes 
    PNG
    media_image13.png
    90
    192
    media_image13.png
    Greyscale
 where m is 1 and R2 denotes H encompasses formula I of instant claim 16 when R1 denotes an alkyl radical having 1 to 15 C atoms, A1 denotes 
    PNG
    media_image2.png
    53
    71
    media_image2.png
    Greyscale
, Z1 denotes a single bond, -CH2CH2-, -CH2O-, or –CF2O- respectively, p2 denotes 0, r2 denotes 1, L2 is a straight-chain alkyl having 1 to 5 C atoms, whereas p2+r2≤4, Z1 is a single bond, p1 denotes 1 or 2 respectively, P denotes a polymerisable group, Sp denotes a spacer group or a single bond, r1 denotes 1 or 0 
    PNG
    media_image5.png
    92
    183
    media_image5.png
    Greyscale
 where R2 denotes H. Claim 5 of ‘940 recites compounds I-23h-1 to I-23h-6 where Ra denotes 
    PNG
    media_image13.png
    90
    192
    media_image13.png
    Greyscale
 where m is 1 and R2 denotes H encompasses formula I of instant claim 16 when R1 denotes an alkyl radical having 1 to 6 C atoms respectively, A1 denotes 
    PNG
    media_image2.png
    53
    71
    media_image2.png
    Greyscale
, Z1 denotes a single bond, -CH2CH2-, -CH2O-, or –CF2O- respectively, p2 denotes 0, r2 denotes 1, L2 is a straight-chain alkyl having 2 C atoms, whereas p2+r2≤4, Z1 is a single bond, p1 denotes 2, P denotes a polymerisable group, Sp denotes a spacer group or a single bond, r1 denotes 0, whereas p1+r1≤4, and Ra denotes 
    PNG
    media_image5.png
    92
    183
    media_image5.png
    Greyscale
 where R2 denotes H. Both the instant claims and copending claims recite open claim language; therefore, it would have been obvious that all defined groups are inclusive of both the copending and instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al. (U.S. 2018/0023001).
Tanaka et al. teaches the following compound (1-3-8):

    PNG
    media_image14.png
    135
    468
    media_image14.png
    Greyscale
 [p 105] which is equivalent to formula I of instant claim 16 when R1 denotes an alkyl radical having 5 C atoms, A1 denotes 
    PNG
    media_image15.png
    48
    68
    media_image15.png
    Greyscale
, Z1 and Z2 denote single bonds, p2 denotes 0, r2 denotes 1 where L2 is F, such that p2+r2≤4, p1 denotes 1, P denotes a polymerisable group, Sp denotes a spacer group, r1 denotes 0, such that p1+r1≤4, and Ra denotes 
    PNG
    media_image4.png
    31
    111
    media_image4.png
    Greyscale
 where n is 2.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archetti et al. (U.S. 2015/0252265).
Archetti et al. teaches the following compound 121:

    PNG
    media_image16.png
    272
    502
    media_image16.png
    Greyscale
 [p 113] which is equivalent to formula I of instant claim 16 when R1 denotes an alkyl radical having 5 C atoms, A1 denotes 
    PNG
    media_image15.png
    48
    68
    media_image15.png
    Greyscale
, Z1 and Z2 denote single bonds, p2 denotes 0, r2 denotes 1 where L2 is a straight-chain alkyl having 2 C atoms, such that p2+r2≤4, p1 denotes 2, P denotes a polymerisable group, Sp denotes a spacer group, r1 denotes 0, such that p1+r1≤4, and Ra denotes 
    PNG
    media_image5.png
    92
    183
    media_image5.png
    Greyscale
 where R2 denotes H.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. 2018/0023001).
With regard to claim 20, Tanaka et al. teaches a compound represented by the following formula (1-11):

    PNG
    media_image17.png
    129
    318
    media_image17.png
    Greyscale
[0067] wherein R1 is an alkyl having 1 to 10 carbons, A1 is 1,4-cyclohexenylene, A2 is 1,4-phenylene in which a hydrogen is 

    PNG
    media_image18.png
    111
    318
    media_image18.png
    Greyscale
[0074] wherein M1-M3 are hydrogen [0075], Sp4 is an alkylene having 2 to 5 carbons in which one -CH2- is replaced by –O-, and X1 is –OH [0071-0072] which is equivalent to a compound of formula I of instant claims 16 and 20 when R1 is an alkyl radical having 1 to 10 C atoms, A1 denotes 
    PNG
    media_image3.png
    54
    144
    media_image3.png
    Greyscale
, Z1 and Z2 denote single bonds, p2 denotes 0, r2 denotes 1 where L2 is F, such that p2+r2≤4, p1 denotes 1, P denotes a polymerisable group, Sp denotes a single bond, r1 denotes 0, such that p1+r1≤4, and Ra denotes 
    PNG
    media_image4.png
    31
    111
    media_image4.png
    Greyscale
 where n is 1 to 4. Therefore, based on the overall teachings of Tanaka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain Applicants’ claimed compound through routine experimentation in the liquid crystal art based on the substitution of equally suitable variables for the sought invention, e.g. substituting a fluorine for one of the hydrogens on the middle ring of compound 1-3-181 [p 133] with a reasonable expectation of success.



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Archetti et al. (U.S. 2015/0252265).
With regard to claim 20, Archetti et al. teaches one or more compounds of the following formula I1:

    PNG
    media_image19.png
    144
    416
    media_image19.png
    Greyscale
 [0089] wherein R1 is a straight-chain alkyl having 1 to 25 C atoms [0040], m is 1 [0036], A3 is 1,4-cyclohexenylene [0084], p3 is 0, r3 is 0 [0089], Z3 is a single bond [0033], k is 1, [0037], A2 is 1,4-phenylene [0084], p2 is 0, r2 is 1 [0089] where L is F or straight-chain alkyl having 1 to 5 C atoms [0029], n is 0, A1 is 1,4-phenylene [0084], r1 is 0, p1 is 1 [0089] where Sp is a single bond and P is a polymerizable group [0030-0031], and Ra is either of the following anchor groups:

    PNG
    media_image20.png
    71
    267
    media_image20.png
    Greyscale
[0077] which is equivalent to a compound of formula I of instant claims 16 and 20 when R1 is an alkyl radical having 1 to 10 C atoms, A1 denotes 
    PNG
    media_image3.png
    54
    144
    media_image3.png
    Greyscale
, Z1 and Z2 denote single bonds, p2 denotes 0, r2 denotes 1 where L2 is F or straight-chain alkyl having 1 to 5 C atoms, such that p2+r2≤4, p1 denotes 1, P denotes a polymerisable group, Sp denotes a single bond, r1 denotes 0, such that p1+r1≤4, and Ra denotes 
    PNG
    media_image4.png
    31
    111
    media_image4.png
    Greyscale
 where n is 2 or 
    PNG
    media_image5.png
    92
    183
    media_image5.png
    Greyscale
 where R2 denotes H respectively. Therefore, based on the overall teachings of Archetti, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain Applicants’ claimed compound through routine experimentation in the liquid crystal art based on the substitution of equally suitable variables for the sought invention, e.g. substituting a cyclohexenyl ring for the cyclohexane ring of compound 121 [p 113] with a reasonable expectation of success.
Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Heckmeier et al. (U.S. 2005/0179003) in view of Archetti et al. (U.S. 2015/0252265).
Heckmeier et al. teaches liquid crystal devices comprising an alignment layer having a polymerized liquid crystal material with homeotropic orientation [abstract] wherein the polymerizable liquid crystal material comprises one or more polymerizable compounds having at least one polymerizable group [0067] such as the following compounds (1) and (3):

    PNG
    media_image21.png
    75
    419
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    96
    543
    media_image22.png
    Greyscale
[0182] wherein compound (1) is equivalent to a monoreactive mesogenic compound of formula claim 4, specifically formula MRM7 of instant claim 5 when P0 is a polymerizable group, x is 6, z is 1, and R0 is a straight chain alkyl with 3 C atoms and compound (2) is equivalent to a direactive mesogenic compound of instant claim 1, specifically of formula DRM of instant claims 2 and 19, more specifically formula DRMa1 of instant claim 3 when P0 is an acryl group, x and y are 3, z is 1, the left and right r are 0, and the middle r is 1 where L is a straight chain alkyl with 1 C atom. Heckmeier et al. also teaches very preferably 40 to 60% of one or more monoreactive polymerizable mesogenic compounds having an unpolar terminal group, very preferably 15 to 30% of one or more monoreactive polymerizable mesogenic compounds having a polar terminal group, very preferably 5 to 25% of one or more polymerizable mesogenic compounds having two or more polymerizable groups, and 0.01 to 5% of a photoinitiator [0126-0129] (claims 1 and 6-8). Heckmeier et al. further teaches the polymerizable material may also comprise co-reacting monomers [0151] but does not teach the monoreactive polymerizable mesogenic compounds having a polar terminal group is representative of claimed formula I.
However, Archetti et al. teaches LC media comprising a compound of formula I [0111] wherein a specific example of formula I the following compound 4:

    PNG
    media_image23.png
    220
    483
    media_image23.png
    Greyscale
 [0358] which is equivalent to formula I of instant claim 1 when R1 denotes an alkyl radical having 5 C atoms, A1 denotes 
    PNG
    media_image24.png
    52
    76
    media_image24.png
    Greyscale
, Z1 and Z2 denote single bonds, p2 denotes 0, r2 denotes 1 where L2 is a straight-chain alkyl having 2 C atoms, such that p2+r2≤4, p1 denotes 1, P denotes a polymerisable group, Sp denotes a spacer group, r1 denotes 0, such that p1+r1≤4, and Ra denotes 
    PNG
    media_image5.png
    92
    183
    media_image5.png
    Greyscale
 where R2 denotes H. Archetti et al. also teaches the polymerizable self-alignment additive of formula I effects homeotropic alignment of the liquid crystal with respect to the substrate surfaces. In view of the investigations in connection with this invention, it appears that the polar anchor group interacts with the substrate surface. This causes the organic compounds on the substrate surface to align and induce homeotropic alignment of the liquid crystal [0060]. It should be noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Heckmeier et al. teaches the alignment layer of homeotropic liquid crystal claim 10).
With regard to claim 9, Heckmeier et al. teaches the polymerizable mesogenic material may also comprise one or more other suitable components such as, for example, catalysts, sensitizers, stabilizers, inhibitors, co-reacting monomers, surface-active compounds, lubricating agents, wetting agents, dispersing agents, hydrophobing agents, adhesive agents, flow improvers, defoaming agents, deaerators, diluents, reactive diluents, auxiliaries, colourants, dyes or pigments [0151].
With regard to claims 11-13, Heckmeier et al. teaches the alignment layer of the present invention is preferably prepared directly on the inner surface of the substrates or electrodes forming the liquid crystal cell of a display. This is achieved for example by coating and polymerizing the polymerizable mesogenic material on the substrate [0142] wherein polymerization of the polymerizable mesogenic material takes place by exposing it to heat or actinic radiation, like UV light [0147].
	Claim 12 recites “obtainable from…by a process of” which is considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Claim 13 recites “is homeotropically aligned” which refers to the function of the LC material. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations (Ex Parte Masham, 2, USPQ2d 1647 (1987)). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106).
	With regard to claims 14, 15, 17, and 18, Heckmeier et al. teaches apart from liquid crystal displays, the alignment layers of the present invention can also be used in other liquid crystal devices such as for example spatial light modulators for optical computing, or optical switches for routing optical signals. Furthermore, the alignment layers of the present invention can be used in the preparation of anisotropic or liquid crystal polymer films which can be used for compensators or optical retarders [0172-0173].
Response to Arguments
Due to the amendment filed December 2, 2020 of instant claim 1, the double patenting rejections of claims 1-3 and 9 over U.S. 9,809,748 and claims 1-5 and 9 over copending application 15/512,940, and the 103 rejections over Tanaka and/or Archetti have been withdrawn. Applicant’s arguments with regard to these rejections have been considered but are moot due to the amendment of instant claim 1.

Regarding the double patenting rejections over U.S. Patents ‘748, ‘657, and copending application ‘940, Applicant’s argues the Office Action relies on a definition in the reference patent of A2 and A3 as aromatic and A1 as 
    PNG
    media_image25.png
    48
    68
    media_image25.png
    Greyscale
. As a result, it is submitted that the present compounds of claim 16 in which ring A1 is non-aromatic are not suggested thereby. New claim 20 is also not suggested by the patent claims.
Due to the amendment of instant claim 16, the double patenting rejection over ‘748 has been modified accordingly. Claim 1 of ‘748 and ‘657 define A3 as an alicyclic group which encompasses both a cyclohexylene and a cyclohexenylene ring. Claim 1 of ‘940 defines A1 to be 
    PNG
    media_image2.png
    53
    71
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    54
    144
    media_image3.png
    Greyscale
, among others. Additionally, claim 28 of ‘748 and claim 2 of ‘657 define A3 as cyclohexane-1,4-diyl, among others, and claim 35 of ‘748 and claim 52 of ‘657 define A3 as 1,4-cyclohexenylene, among others. Therefore, instant claims 16 and 20 are not patentably distinct from ‘748, ‘657, and/or ‘940.
Regarding the 102(a)(2) rejection over Tanaka and 102(a)(1) rejection over Archetti, Applicant argues the Office Action relies on compound 1-3-124 of Tanaka and 
    PNG
    media_image2.png
    53
    71
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    54
    144
    media_image3.png
    Greyscale
, in the claims, it is submitted that the claimed are novel over Tanaka and Archetti.
The Examiner agrees that the previously recited compounds, 1-3-124 of Tanaka and 4 of Archetti, no longer anticipate claim 16. However, Tanaka and Archetti both teach compounds anticipating claim 16. Specifically, Tanaka teaches compound (1-3-8) [p 105] and Archetti teaches compound 121 [p 113] which anticipate claim 16 when A1 is 
    PNG
    media_image2.png
    53
    71
    media_image2.png
    Greyscale
.
Regarding the 103 rejection over Heckmeier in view of Archetti, Applicant argues Archetti is deficient for failing to suggest compounds within the scope of the present claims in which A1 is cyclohexyl, 
    PNG
    media_image3.png
    54
    144
    media_image3.png
    Greyscale
. The combination of references does not suggest the present claims. The polymer film obtained from the polymerizable liquid crystalline compositions of Heckmeier has the function of an alignment layer. Archetti discloses a self-aligning additive for VA-mode. Both attempt to provide an alignment measure for VA-modes. In strong contrast, the instant application as discovered that the present LC mixture permits in situ homeotropic alignment of a polymerizable LC composition without being bonded to the surface energy of the utilized substrate. This is totally unknown and neither disclosed or even suggested by the applications, either taken alone or even in combination with each other. Without this 
The Examiner respectfully disagrees. Claim 1 recites:

    PNG
    media_image26.png
    231
    511
    media_image26.png
    Greyscale
. Thus, Archetti’s compound 4 still meets the claimed limitations and no modifications are required. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., in situ homeotropic alignment without being bonded to the surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The previous and current rejection rely on the teachings of Archetti to provide the required motivation to combine with Heckmeier, see [0060] and [0012], which would make it obvious to one of ordinary skill in the art.
Due to the amendment of the abstract, the objection has been withdrawn.
Due to the amendment of instant claims 1, 11, and 14-18, the objections have been withdrawn.

Due to the amendment of instant claims 3-5, 7, and 9, the 112(d) rejections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anna Malloy/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722